Exhibit 10.1

AMENDMENT NO. 1 TO THE SECURITIES PURCHASE AND REGISTRATION

RIGHTS AGREEMENT

This Amendment No. 1 to the Securities Purchase and Registration Rights
Agreement (this “Amendment”) is entered into effective as of June 15, 2006 (the
“Effective Date”) by and between Star Scientific, Inc., a Delaware corporation
(the “Company”) and Elliott Associates, L.P. (the “Investor” and together with
the Company, the “Parties”).

RECITALS

WHEREAS, the Company and Investor have entered into that certain Securities
Purchase and Registration Rights Agreement (the “Purchase Agreement”), dated as
of September 15, 2005, whereby the Company issued and sold to Investor a warrant
(the “September Warrant”) to purchase 360,000 shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), at a per share price equal
to $4.00 (the “Exercise Price”) with an expiration date of June 15, 2006 (the
“Termination Date”);

WHEREAS, the Company and Investor desire to amend the Purchase Agreement and
September Warrant as provided in this Amendment; and

WHEREAS, capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment and intending to be legally bound hereby, the Parties agree as
follows:

Section 1. Amendment. The Purchase Agreement is hereby amended pursuant to
Section 9 thereof, by increasing the Exercise Price of the September Warrant
from $4.00 to $4.15 and extending the Termination Date of the September Warrant
to July 15, 2006.

Section 2. Issuance of Warrant. The Company shall issue a warrant, as amended
hereby (the “Amended September Warrant”), to Investor on the Effective Date
after the Company has received the following from Investor: (a) a counter-signed
copy of this Amendment executed by Investor and (b) the original September
Warrant.

Section 3. Effect of Amendment.

(a) Except as expressly modified hereby, all terms, conditions and provisions of
the Purchase Agreement shall remain unchanged and continue in full force and
effect.

(b) In the event of any inconsistency or conflict between the Purchase
Agreement, as amended, the Amended September Warrant and this Amendment, the
terms, conditions and provisions of this Amendment shall govern and control.

(c) This Amendment, the Purchase Agreement, as amended, and the Amended
September Warrant constitute the entire agreement among the Parties hereto and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect

 



--------------------------------------------------------------------------------

to the subject matter hereof and thereof. From and after the execution of a
counterparty hereof by the Parties hereto, any reference to the Purchase
Agreement shall be deemed a reference to the Purchase Agreement as amended
hereby.

Section 4. Headings.

The headings contained in this Amendment are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Amendment.

Section 5. Governing Law.

This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law.

Section 6. Counterparts.

This Amendment may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.

[The rest of this page has intentionally been left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Amendment to be duly
executed as of the date first above written.

 

STAR SCIENTIFIC, INC. By:  

/s/ Paul L. Perito

  Paul L. Perito  

Chairman of the Board, President and

Chief Operating Officer

ELLIOTT ASSOCIATES, L.P.

/s/ Elliot Greenberg